Borden, J.,
concurring in part and dissenting in part. I agree with Part II of the majority opinion. I disagree, however, with much of the analysis and with the result reached in Part I of the opinion because it in effect permits the investigative function of the commission to swallow the adjudicative function under the guise of making a determination of no “reasonable cause” pursuant to General Statutes (Rev. to 1987) § 46a-83 (a). *330I therefore dissent, and would reverse the judgment and remand the case with direction to sustain the plaintiff’s appeal.
I agree with the majority that, in making an investigative determination of whether there is reasonable cause, the commission may consider all reliable and probative evidence, including evidence unfavorable to the claim of discrimination. I agree also that the purpose of such a determination is to eliminate the need for hearings on unfounded complaints. The majority views it as a “necessary corollary” to the commission’s investigative function, however, “to make findings on disputed issues of material fact by weighing the credibility of the witnesses and drawing inferences.” This is where the majority and I part company.
I continue to believe that “the investigator is [not] free to act as an adjudicative tribunal by deciding which inferences are appropriately drawn and by resolving all materialfactual disputes. That role is reserved for the hearing officer. [I] believe that the statute does, however, give the investigator the authority to view all the evidence disclosed by the investigation, and to determine whether it produces a bona fide belief in the validity of the claim of discrimination which would satisfy a person of ordinary caution, prudence and judgment.” (Emphasis added.) Ierardi v. Commission on Human Rights & Opportunities, 15 Conn. App. 569, 581 n.6, 546 A.2d 870, cert. denied, 209 Conn. 813, 550 A.2d 1082 (1988). To eschew this view, as the majority does, is to eliminate the line between investigation and adjudication, and effectively to transfer the adjudicative function to the investigator.
I recognize that in arriving at his investigative determination regarding reasonable cause, an investigator may have to draw some inferences and make some credibility determinations. I recognize also that the line *331between those two functions is often unclear—that in any given case it may be difficult to determine whether the investigator who has found no reasonable cause has acted as an adjudicative tribunal by resolving the material factual disputes, or has simply determined that the evidence does not produce a bona fide belief in the validity of the claim that would satisfy a person of ordinary caution, prudence and judgment. Drawing such lines is, however, the business of courts in reviewing the doings of an administrative agency such as this commission. The necessity to draw such lines on a case-by-case basis, furthermore, is especially great in this administrative context because we have decided that there is no private cause of action for discrimination under General Statutes (Rev. to 1987) §§ 46a-82 through 46a-96. Sullivan v. Board of Police Commissioners, 196 Conn. 208, 216-17, 491 A.2d 1096 (1985).
Thus, a dismissal of a claim on the basis of a determination of no reasonable cause, without a hearing, effectively ends the claimant’s quest for justice. The majority argues that, unless the investigator is empowered to resolve the material factual disputes, any claimant could guarantee a hearing merely by alleging evidence of direct or overt discrimination. Of course, it is also true that, as a result of the majority’s position, any respondent can guarantee a dismissal of a valid claim merely by denying the evidence of overt discrimination and persuading the investigator that he is more credible than the claimant. I do not believe that the legislature meant to give such ultimate power to an investigator. Where, as in this case, there is evidence of overt discrimination, the resolution of the material facts underlying that issue is not appropriate for final determination by an investigator. That is what hearings are for.1
*332The majority’s argument posits a rule designed to weed out claims based on false allegations by claimants. In the process, however, it also countenances what may be false denials by respondents on the critical facts underlying the claim. Thus, the majority gives the investigator the power to sweep out what may be valid claims of discrimination in order to protect against the filing of what may be invalid claims. On the facts of this case, I would leave that critical function to adjudication, not investigation.
In this case, there were not one but several critical credibility determinations that the investigator—and the staff attorney for the commission—made adversely to the plaintiff. The combination of these determinations persuades me that the line between investigation and adjudication was impermissibly crossed.
First, the investigator credited Nesdale’s oral statement, undocumented in UI’s files, that he told the plaintiff that the plaintiff would be fired unless his performance improved within thirty days, and the investigator discredited the plaintiff’s denial that Nesdale ever made such a statement. Second, the investigator discredited the plaintiff’s statement that Manniel told him that, because of Dolan’s letter, UI considered the plaintiff a medical liability, and the investigator credited Manniel’s denial of such a statement. Third, the investigator discredited the plaintiff’s statement that, shortly after Dolan’s letter, Nesdale “brushed off” his inquiry about an opening in another department and told him that there was now no chance that he would ever be transferred.
*333The fourth instance of adjudication, rather than investigation, requires some brief factual background, because the majority papers over it by an oblique reference in footnote 14 to “mere dictum.” It is hardly that.
After the commission’s initial dismissal of the complaint, the plaintiff sought reconsideration on, inter alia, the ground that “the matter was not analyzed as a ‘mixed motive’ or overt discrimination case as it properly should have been; and, the investigator improperly assumed the role of a hearing officer in reaching his determination.” This request for reconsideration was referred to a staff attorney for the commission, who undertook to respond to the request in a detailed five page analysis of the evidence and the law. Of particular importance is the staff attorney’s disposition of what she analyzed as the plaintiff’s mixed motive claim and his overt discrimination claim.
With respect to the mixed motive claim, the staff attorney specifically referred to the reasons given by UI on the plaintiff’s termination form: “The company received a letter from Mr. Adriani’s doctor which indicated that for health reasons he should be taken off his current job. Additionally, supervision had been dealing with Mr. Adriani relative to work performance problems. In view of these circumstances, Mr. Adriani was advised to voluntarily terminate, otherwise, we would have let him go.”2 (Emphasis added.) The staff attorney concluded that “[tjhis statement supports complainant’s contention that this matter may be analyzed as a mixed motive case. That is, both discriminatory and nondiscriminatory reasons are given for complainant’s constructive termination.” The staff attorney further stated that in order for UI to avoid liability, “it must prove by a preponderance of the evi*334dence” that it would have nonetheless terminated the plaintiff solely on the basis of his purported poor performance. (Emphasis added.) The staff attorney then concluded that “[i]n this case, the preponderance of the evidence establishes that respondent would have terminated the complainant solely on the basis of his poor performance.” (Emphasis added.) The staff attorney further concluded: “Thus, the investigator’s conclusion that a hearing officer could not find in favor of complainant appears to be supported by the evidence contained in the file, even when this matter is analyzed as a mixed motive case.” (Emphasis in original.)
With respect to the plaintiff’s overt discrimination claim, the staff attorney stated that “[i]n such cases, the only defense available to a respondent is to prove by a preponderance of the evidence that the same decision would have been made in the absence of the unlawful motive.” (Emphasis added.) The staff attorney concluded: “In this case, complainant claims that he was told that he was a ‘medical liability’; respondent denies making this statement. Thus, the alleged direct evidence of intent is disputed. Moreover, even if it were undisputed, as discussed above, respondent has sufficient evidence to establish that it would have terminated complainant in the absence of the unlawful motive.”
The staff attorney accordingly recommended that the plaintiff’s request for reconsideration be denied. The commission adopted that recommendation based on the staff attorney’s analysis.
I cannot accept the majority’s dismissal of this entire analysis as “mere dicta.” It was made in specific response to the plaintiff’s claims of mixed motive and overt discrimination, it recognized that the plaintiff had produced evidence—indeed, some from UI’s own files—supporting those claims, and it concluded, none*335theless, that UI had successfully rebutted that evidence by a preponderance of the evidence. If that is not adjudication, performed without benefit of a hearing, I do not know what is.

 Moreover, the majority’s resort to the lesser standard of proof for reasonable cause than for a preponderance of the evidence turns that differ*332ence on its head. I fail to see how the fact that finding reasonable cause requires less of a showing than proof by a preponderance of the evidence can be a justification for permitting an investigator to resolve critical factual disputes, which depend solely on the credibility of witnesses, adversely to the claimant whose credibility is at issue.


 The majority does not even refer to this document in its recitation of the facts of this case.